DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 12-13, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Camarillo et al. (US 2018/0125591).
Regarding claim 1, Camarillo discloses an insertion support system comprising: a state acquisition apparatus (706/708; Fig. 7; par. [0053]) configured to acquire first information, the first information comprising at least one of: a plurality of pieces of position information related to a plurality of positions of an insertion section to be inserted into an insertion target body (sensors at the distal tip and at the base; par. [0028], [0053] and [0059]); and a plurality of pieces of direction vector information in a longitudinal axis direction of the insertion section (sensors at the distal tip and at the base; par. [0028], [0053] and [0059]); a support information calculator (606; Fig. 6) configured to calculate second information related to a rotation quantity of the insertion section based on the first information (Figs. 2-6; par. [0036]-[0042]); and an output section (Fig. 6; rotation information output from 606) configured to output the second information.
Regarding claim 2, Camarillo discloses the insertion support system according to claim 1, wherein: the first information is the plurality of pieces of direction vector information (par. [0036] and [0039]-[0042]; Figs. 2 and 5; and the support information calculator is configured to calculate the rotation quantity of the insertion section based on a change of the plurality of pieces of direction vector information (par. [0036] and [0039]-[0042]).
Regarding claim 3, Camarillo discloses the insertion support system according to claim 2, wherein: the plurality of pieces of direction vector information include a rotation detection vector (Fig. 5; GΔx) for detecting the rotation quantity, and a reference vector (Fig. 5; B) serving as a reference for the rotation detection vector; and the support information calculator is configured to perform a rotation calculation (RΔx; par. [0039]-[0042]) that causes the reference vector after a rotation operation of the insertion section to be oriented in the same direction as the reference vector before the rotation operation of the insertion section, on the rotation detection vector after a rotation operation of the insertion section, and to calculate the rotation quantity (Fig. 5; RΔx) of the insertion section based on the rotation detection vector rotated by the rotation calculation performed on the rotation detection vector after the rotation operation Fig. 5; (par.  [0039]-[0042]).
Regarding claim 7, Camarillo discloses the insertion support system according to claim 1, wherein: the first information is a plurality of pieces of position information of the insertion section (sensor at distal tip and at base; Figs. 2 and 4; par. [0036]-[0038]); and the support information calculator is configured to calculate the rotation quantity (Rα) of the insertion section based on a relative change of the plurality of pieces of position information (Figs. 2 and 4; par. [0036]-[0038]).
Regarding claim 8, Camarillo discloses the insertion support system according to claim 7, wherein: the plurality of pieces of position information include a rotation detection point (Fig. 2 – sensor location) for detecting rotation, a first rotation reference point (Fig. 2; reference sensor location) serving as a reference for the rotation, and a calculation reference axis serving as a reference for calculating the rotation quantity of the insertion section (Figs. 2 and 4); the support information calculator is configured to calculate the rotation quantity (Rα) of the insertion section based on a change of an angle formed between the calculation reference axis and a line connecting the rotation detection point and the first rotation reference point (Fig. 4; par. [0036]-[0038]).
Regarding claim 9, Camarillo discloses the insertion support system according to claim 7, wherein: the plurality of pieces of position information include a rotation detection point (Fig. 2 – sensor location) for detecting rotation, and a first rotation reference point (Fig. 2; reference sensor location) serving as a reference for the rotation; and the support information calculator is configured to calculate the rotation quantity (Rα) of the insertion section based on a distance between the rotation detection point and the first rotation reference point (Fig. 4; par. [0036]-[0038]).
Regarding claim 12, Camarillo discloses the insertion support system according to claim 1, wherein the support information calculator is configured to calculate the rotation quantity (Rα or RΔx ) of the insertion section using the first information and an algorithm among a plurality of algorithms that include a machine learning algorithm constructed in advance by machine learning based on training data, the training data being a plurality of data associated with the rotation quantity of the insertion section (Fig. 6; par. [0036]-[0050]).
Regarding claim 13, Camarillo discloses the insertion support system according to claim 12 wherein: the plurality of algorithms further include a geometric calculation algorithm for geometrically calculating the rotation quantity (Rα or RΔx ) of the insertion section based on the first information (par. [0036]-[0050]); and the insertion support system comprises a storage section configured to store the plurality of algorithms (Fig. 6), and a selection instruction section configured to select the algorithm to be used by the support information calculator from among the plurality of algorithms and instruct the support information calculator to use the selected algorithm (par. [0043]-[0050]).
Regarding claim 15, Camarillo discloses the insertion support system according to claim 1, wherein the support information calculator is configured to calculate a change of a posture of the insertion target body based on the second information (Fig. 5; par. [0038]-[0042]).
Regarding claim 16, Camarillo discloses the  insertion support system according to claim 15, wherein: the support information calculator is configured to perform a rotation calculation with the same amount as that of the rotation quantity constituting the second information on the position information of the insertion section before or after rotation, or on the direction vector information as the first information of the insertion section before rotation (Fig. 5; par. [0039]-[0042]); and the support information calculator is configured to determine that the posture has been changed if a change of the position information of the insertion section or a change of the direction vector information of the insertion section before and after rotation is less than a threshold (calculating Δx; par. [0039]-[0042]; Fig. 5).
Regarding claim 20, Camarillo discloses an insertion support method comprising: acquiring first information (706/708; Fig. 7; par. [0053]), the first information comprising at least one of: a plurality of pieces of position information related to a plurality of positions of an insertion section to be inserted into an insertion target body; and a plurality of pieces of direction vector information in a longitudinal axis direction of the insertion section (sensors at the distal tip and at the base; par. [0028], [0053] and [0059]); calculating second information related to a rotation quantity of the insertion section based on the first information (Figs. 2-6; par. [0036]-[0042]); and outputting the second information (Fig. 6; rotation information output from 606).


Claim(s) 1, 4, 6 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2011/0275896).
Regarding claim 1, Tanaka discloses an insertion support system comprising: a state acquisition apparatus configured to acquire first information, the first information comprising at least one of: a plurality of pieces of position information related to a plurality of positions of an insertion section to be inserted into an insertion target body; and a plurality of pieces of direction vector information in a longitudinal axis direction of the insertion section (P1-P5; par. [0114]-[0116]); a support information calculator CPU 5a; par. [0125]-[0129]) configured to calculate second information related to a rotation quantity of the insertion section based on the first information; and an output section (par. [0130]) configured to output the second information.
Regarding claim 4, Tanaka discloses the insertion support system according to claim 1, wherein the support information calculator is configured to calculate a rotation detection plane (64; Fig. 5) based on the first information (from P1-P5), and calculate the rotation quantity of the insertion section based on a change of an angle of the rotation detection plane before and after rotation (Fig. 5; par. [0125]-[0129]).
Regarding claim 6, Tanaka discloses the insertion support system according to claim 4, wherein the first information used to calculate the rotation detection plane (64; Fig. 5) is a plurality of pieces of position information (from P1-P5) of a curved portion of the insertion section having a curvature equal to or greater than a certain value (Fig. 5; par. [0125]-[0129]).
Regarding claim 19, Tanaka discloses the insertion support system according to claim 1, wherein the state acquisition apparatus comprises: a magnetic field generator (43/41) configured to generate a magnetic field (par. [0078]-[0079]; Figs. 1 and 2); a magnetic field detector (7/44) configured to detect an intensity of the magnetic field generated from the magnetic field generator (par. [0080]-[0081]); and a position shape acquisition section (46/47) configured to acquire the first information based on a result of the detection of the magnetic field detector (par. [0082]-[0085]; Fig. 1), the magnetic field generator (43/41) or the magnetic field detector (7/44) is more than one, the magnetic field generator (41) or the magnetic field detector being disposed inside the insertion section (11; Fig. 2) and disposed at different positions in the longitudinal axis direction of the insertion section (11; Fig. 2), and remaining one of the magnetic field generator or the magnetic field detector (7/44) is disposed outside the insertion section and fixed in place (Fig. 1).

Allowable Subject Matter
Claims 5, 10-11, 14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Tanaka does not specifically disclose the support information calculator is configured to perform a rotation calculation that causes the reference vector after the rotation operation to be oriented in the same direction as the reference vector before the rotation operation, on the rotation detection plane after a rotation operation of the insertion section, and to calculate the rotation quantity of the insertion section based on a change of an angle of the rotation detection plane rotated by the rotation calculation performed on the rotation detection plane after the rotation operation in combination with the other elements of the claim.
Regarding claims 10-11, 14 and 17-18, Camarillo does not specifically disclose the support information calculator includes a threshold for the distance between the rotation detection point and the first rotation reference point, the threshold serving as a reference for calculating the rotation quantity of the insertion section; and the support information calculator is configured to calculate the rotation quantity of the insertion section based on a difference between the distance and the threshold in combination with the other elements of the claim; the first information comprises the plurality of pieces of position information and the direction vector information threshold in combination with the other elements of the claim; the selection instruction section is configured to compare the first information with the training data, and to select the algorithm from among the plurality of algorithms based on a result of the comparison in combination with the other elements of the claim; the support information calculator is configured to correct the change of the position information or the change of the direction vector information caused by a directional change of gravity due to the change of the posture of the insertion target body in combination with the other elements of the claim; and the support information calculator is configured to determine that the posture has been changed if the change of the position information of the insertion section before and after rotation near an entrance of the insertion target body is equal to or greater than a threshold in combination with the other elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795